Citation Nr: 0118317	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-11 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to July 
1953.  His appeal comes from an August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.


REMAND

The veteran served as a rifleman in the Korean War, and his 
Defense Department Form 214 reflects that he was issued a 
Combat Infantryman's Badge.

A VA examination was conducted in June 1999, by a physician 
who apparently was a specialist in psychiatry.  The 
examination was in detail.  The examiner concluded, in 
effect, that not all of the criteria required to make a 
diagnosis of PTSD were met.  

The veteran submitted a VA Form 9 which included a report by 
a person having a Ph.D. who stated, in pertinent part, that 
he (the examiner) completed a brief evaluation of the 
veteran] in order to assess his current emotional functioning 
and that it was his conclusion that the veteran was under 
distress and it seemed to be related to past war experiences.  
There was, the examiner said, a report of flashbacks and 
periodic disturbing memories coupled with a sense of 
hopelessness and despair.  There was a history of alcohol 
abuse related to the stress as well as periods of significant 
depression.  The Ph.D examiner said he endorsed the veteran's 
application for disability.  

The veteran himself has made no specific contentions.  

The Board notes that the VA examination in 1999 was 
sufficiently thorough and, on its surface, fair to support a 
denial of the veteran's claim on the basis that he does not 
currently have PTSD.  On the other hand, the report dated in 
2000 does not carry the same probative weight and is 
insufficient, by itself, to support the conclusion that the 
veteran has PTSD.  Further, the two reports are so entirely 
different that one might wonder whether the two examiners saw 
the same person.

No one questions that the veteran had exposure to stressors 
in service.  The only question is whether he has PTSD.  The 
Board, wishing to give the veteran all consideration 
possible, has decided to remand the case for the following 
development:

1.  After requesting the appropriate 
medical waiver(s) from the veteran, the 
RO should obtain from the veteran any 
information he has on VA or private 
emotional or psychiatric treatment he had 
had in the past;  if he reports any, such 
medical evidence that may be available 
should be obtained and associated with 
the record.

2.  The RO should then schedule the 
veteran for another PTSD examination.  
The examiner should review the record, to 
include the 1999 VA examination and that 
reported in 2000.  Psychological testing 
should be performed to aid in the 
examination by the physician.  The 
examiner should clarify whether the 
veteran currently has PTSD, describing 
any symptoms in detail, and should 
prepare the examination report 
accordingly.

3.  The RO should review the claims file 
and ensure that all notification and any 
additional development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.

4.  After completion of the above 
development, the RO should readjudicate 
the issue of entitlement to service 
condition for PTSD.  If the denial is 
continued, both the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded the appropriate time to respond.




The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




